DETAILED ACTION
Summary
	This is an Allowability Notice in reply to the Request for Continued Examination under 37 CFR 1.114 filed 08 March 2022 for the application filed 20 September 2018. Claims 14-16, 18-21, and 23-26 are pending:
Claims 14-16 and 19 have been amended;
Claims 1-13, 17, and 22 have been canceled; and
new Claims 24-26 have been added.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 March 2022 has been entered.

Priority
Applicant’s claim for the benefit of a prior-filed application (PRO 62/561,575 filed 21 September 2017) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Interpretation
	Claim 15 introduces the term “sterility assurance level”. However, the Specification does not provide an accurate definition of the term. For the purposes of this application, the Examiner will assume “sterility assurance level” refers to the probability that a single unit that has been subjected to sterilization remains nonsterile, i.e., there is a certain likelihood of an individual microorganism that will survive a sterilization process. For example, a sterility -3 represents a 1 in 1,000 chance of a non-sterile unit. The limitation “a sterility assurance level (SAL) of 10-3 or better” is therefore interpreted to indicate lower than a 1 in 1,000 probability of a non-sterile unit.
	Applicant’s remarks filed 08 March 2022 indicated that they do “not acquiesce to the Examiner’s stated interpretation of ‘sterility assurance level’ (pg. 5). However, the above noted definition proposed by the Examiner is the definition commonly accepted in the art. If Applicant does indeed have a more accepted definition, then they are welcome to provide such a definition on the record instead of simply disagreeing with the definition provided by the Examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 15: the “-3” in the phrase “…a sterility assurance level (SAL) of 10-3 or better” should be corrected to superscript format: “…a sterility assurance level (SAL) of 10-3 or better”.

Allowable Subject Matter
Claims 14-16, 18-21, and 23-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claimed invention is directed toward a pre-packaged, sterilized chromatography system comprising a chromatography column with first and second flow distributors surrounding a column chamber filled with a packing media, a sterilized tubing and valve set, and a pump. The sterilized tubing and valve set further comprises a set of four valves disposed on tubing lines that form a first reverse/upflow path that is configured to pass sterile or aseptic liquid from a tubing inlet through the column outlet to the column inlet and to the tubing outlet and a second forward/downflow path configured to pass the liquid from tubing inlet to column inlet, column outlet, and to the tubing outlet. Dependent claims further add additional branching tubing and associated valves. While the prior art of record similarly teaches chromatography systems comprising a single column and a single network of tubing and valves designed to allow for forward flow and reverse flow down and up the column, respectively (switching valve 407 of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact 





/Ryan B Huang/Primary Examiner, Art Unit 1777